Name: Commission Delegated Regulation (EU) NoÃ 286/2012 of 27Ã January 2012 amending, in order to include a new textile fibre name, Annex I, and, for the purposes of their adaptation to technical progress, Annexes VIII and IX to Regulation (EU) NoÃ 1007/2011 of the European Parliament and of the Council on textile fibre names and related labelling and marking of the fibre composition of textile products Text with EEA relevance
 Type: Delegated Regulation
 Subject Matter: research and intellectual property;  leather and textile industries;  natural and applied sciences;  marketing;  chemistry
 Date Published: nan

 31.3.2012 EN Official Journal of the European Union L 95/1 COMMISSION DELEGATED REGULATION (EU) No 286/2012 of 27 January 2012 amending, in order to include a new textile fibre name, Annex I, and, for the purposes of their adaptation to technical progress, Annexes VIII and IX to Regulation (EU) No 1007/2011 of the European Parliament and of the Council on textile fibre names and related labelling and marking of the fibre composition of textile products (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1007/2011 of the European Parliament and of the Council of 27 September 2011 on textile fibre names and related labelling and marking of the fibre composition of textile products and repealing Council Directive 73/44/EEC and Directives 96/73/EC and 2008/121/EC of the European Parliament and of the Council (1), and in particular Article 21 thereof, Whereas: (1) Regulation (EU) No 1007/2011 lays down rules governing the labelling or marking of products as regards their textile fibre content, in order to ensure that consumer interests are protected. Textile products may be made available on the market within the Union only if they comply with the provisions of that Regulation. (2) Regulation (EU) No 1007/2011 requires labelling to indicate the fibre composition of textile products, with checks being carried out by analysis on the conformity of those products with indications given on the label. (3) It is necessary, for the purposes of adapting Regulation (EU) No 1007/2011 to technical progress, to add the fibre polypropylene/polyamide bicomponent to the lists of textile fibre names set out in Annexes I and IX to that Regulation. (4) Uniform methods for quantitative analysis of binary textile fibre mixtures are provided for in Annex VIII to Regulation (EU) No 1007/2011. (5) It is therefore necessary to define uniform test methods for polypropylene/polyamide bicomponent. (6) Directive 96/73/EC of the European Parliament and of the Council (2), as amended by Commission Directive 2011/74/EU (3), and Directive 2008/121/EC of the European Parliament and of the Council (4), as amended by Commission Directive 2011/73/EU (5), include the textile fibre name polypropylene/polyamide bicomponent. As Directives 96/73/EC and 2008/121/EC are repealed by Regulation (EU) No 1007/2011 with effect from 8 May 2012, it is necessary to include that textile fibre name in Regulation (EU) No 1007/2011 with effect from that date. (7) Regulation (EU) No 1007/2011 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annexes I, VIII and IX to Regulation (EU) No 1007/2011 are amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. It shall apply from 8 May 2012. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 January 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 272, 18.10.2011, p. 1. (2) OJ L 32, 3.2.1997, p. 1. (3) OJ L 198, 30.7.2011, p. 32. (4) OJ L 19, 23.1.2009, p. 29. (5) OJ L 198, 30.7.2011, p. 30. ANNEX Annexes I, VIII and IX to Regulation (EU) No 1007/2011 are amended as follows: (1) in Annex I, the following row 49 is added: 49 Polypropylene/polyamide bicomponent a bicomponent fibre composed of between 10 % and 25 % by mass of polyamide fibrils embedded in polypropylene matrix; (2) Chapter 2 of Annex VIII is amended as follows: (a) the summary table is replaced by the following: Summary Table Method Field of application (1) Reagent Soluble component Insoluble component 1. Acetate Certain other fibres Acetone 2. Certain protein fibres Certain other fibres Hypochlorite 3. Viscose, cupro or certain types of modal Certain other fibres Formic acid and zinc chloride 4. Polyamide or nylon Certain other fibres Formic acid, 80 % m/m 5. Acetate Certain other fibres Benzyl alcohol 6. Triacetate or polylactide Certain other fibres Dichloromethane 7. Certain cellulose fibres Certain other fibres Sulphuric acid, 75 % m/m 8. Acrylics, certain modacrylics or certain chlorofibres Certain other fibres Dimethylformamide 9. Certain chlorofibres Certain other fibres Carbon disulphide/acetone, 55,5/44,5 v/v 10. Acetate Certain other fibres Glacial acetic acid 11. Silk, polyamide or nylon Certain other fibres Sulphuric acid, 75 % m/m 12. Jute Certain animal fibres Nitrogen content method 13. Polypropylene Certain other fibres Xylene 14. Certain fibres Certain other fibres Concentrated sulphuric acid method 15. Chlorofibres, certain modacrylics, certain elastanes, acetates, triacetates Certain other fibres Cyclohexanone 16. Melamine Certain other fibres Hot formic acid 90 % m/m (b) point 1.2 of method No 1 is replaced by the following: 2. wool (1), animal hair (2 and 3), silk (4), cotton (5), flax (7) true hemp (8), jute (9), abaca (10), alfa (11), coir (12), broom (13), ramie (14), sisal (15), cupro (21), modal (22), protein (23), viscose (25), acrylic (26), polyamide or nylon (30), polyester (35), polypropylene (37), elastomultiester (45), elastolefin (46), melamine (47) and polypropylene/polyamide bicomponent (49). In no circumstances is the method applicable to acetate fibres which have been deacetylated on the surface.; (c) point 1.2 of method No 2 is replaced by the following: 2. cotton (5), cupro (21), viscose (25), acrylic (26), chlorofibres (27), polyamide or nylon (30), polyester (35), polypropylene (37), elastane (43), glass fibre (44) elastomultiester (45), elastolefin (46), melamine (47) and polypropylene/polyamide bicomponent (49). If different protein fibres are present, the method gives the total of their amounts but not their individual quantities.; (d) method No 3 is amended as follows: (i) the title is replaced by the following: VISCOSE, CUPRO OR CERTAIN TYPES OF MODAL AND CERTAIN OTHER FIBRES (Method using formic acid and zinc chloride); (ii) point 1.2 is replaced by the following: 2. cotton (5), polypropylene (37), elastolefin (46) and melamine (47). If a modal fibre is found to be present, a preliminary test shall be carried out to see whether it is soluble in the reagent. This method is not applicable to mixtures in which the cotton has suffered extensive chemical degradation nor when the viscose or cupro is rendered incompletely soluble by the presence of certain dyes or finishes that cannot be removed completely.; (iii) point 5 is replaced by the following: 5. CALCULATION AND EXPRESSION OF RESULTS Calculate the results as described in the general instructions. The value of "d" is 1,00, except for cotton, for which "d" = 1,02 and for melamine, for which "d" = 1,01.; (e) method No 5 is amended as follows: (i) the title is replaced by the following: ACETATE AND CERTAIN OTHER FIBRES (Method using benzyl alcohol); (ii) point 1.2 is replaced by the following: 2. triacetate (24), polypropylene (37), elastolefin (46), melamine (47) and polypropylene/polyamide bicomponent (49).; (f) method No 6 is amended as follows: (i) the title is replaced by the following: TRIACETATES OR POLYLACTIDE AND CERTAIN OTHER FIBRES (Method using dichloromethane); (ii) point 1.2 is replaced by the following: 2. wool (1), animal hair (2 and 3), silk (4), cotton (5), cupro (21), modal (22), viscose (25), acrylic (26), polyamide or nylon (30), polyester (35), polypropylene (37), glass fibre (44) elastomultiester (45), elastolefin (46), melamine (47) and polypropylene/polyamide bicomponent (49). Note: Triacetate fibres which have received a finish leading to partial hydrolysis cease to be completely soluble in the reagent. In such cases, the method is not applicable.; (g) method No 7 is amended as follows: (i) the title is replaced by the following: CERTAIN CELLULOSE FIBRES AND CERTAIN OTHER FIBRES (Method using 75 % m/m sulphuric acid); (ii) point 1.2 is replaced by the following: 2. polyester (35), polypropylene (37), elastomultiester (45), elastolefin (46) and polypropylene/polyamide bicomponent (49).; (iii) point 5 is replaced by the following: 5. CALCULATION AND EXPRESSION OF RESULTS Calculate the results as described in the general instructions. The value of "d" is 1,00, except for polypropylene/polyamide bicomponent, for which the value of "d" is 1,01.; (h) point 1.2 of method No 8 is replaced by the following: 2. wool (1), animal hair (2 and 3), silk (4), cotton (5), cupro (21), modal (22), viscose (25), polyamide or nylon (30), polyester (35), polypropylene (37), elastomultiester (45), elastolefin (46), melamine (47) and polypropylene/polyamide bicomponent (49). It is equally applicable to acrylics, and certain modacrylics, treated with pre-metallised dyes, but not to those dyed with afterchrome dyes.; (i) point 1.2 of method No 9 is replaced by the following: 2. wool (1), animal hair (2 and 3), silk (4), cotton (5), cupro (21), modal (22), viscose (25), acrylic (26), polyamide or nylon (30), polyester (35), polypropylene (37), glass fibre (44), elastomultiester (45), melamine (47) and polypropylene/polyamide bicomponent (49). When the wool or silk content of the mixture exceeds 25 %, method No 2 shall be used. When the polyamide or nylon content of the mixture exceeds 25 %, method No 4 shall be used.; (j) method No 10 is amended as follows: (i) the title is replaced by the following: ACETATE AND CERTAIN OTHER FIBRES (Method using glacial acetic acid); (ii) point 1.2 is replaced by the following: 2. certain chlorofibres (27) namely polyvinyl chloride fibres, whether after-chlorinated or not, polypropylene (37), elastolefin (46), melamine (47) and polypropylene/polyamide bicomponent (49).; (k) method No 11 is amended as follows: (i) the title is replaced by the following: SILK OR POLYAMIDE AND CERTAIN OTHER FIBRES (Method using 75 % m/m sulphuric acid); (ii) point 1 is replaced by the following: 1. FIELD OF APPLICATION This method is applicable, after removal of non-fibrous matter, to binary mixtures of: 1. silk (4) or polyamide or nylon (30) with 2. wool (1), animal hair (2 and 3), polypropylene (37), elastolefin (46), melamine (47) and polypropylene/polyamide bicomponent (49).; (iii) point 2 is replaced by the following: 2. PRINCIPLE The silk or polyamide or nylon fibre is dissolved out from a known dry mass of the mixture, with 75 % m/m sulphuric acid (2). The residue is collected, washed, dried and weighed. Its mass, corrected if necessary, is expressed as a percentage of the dry mass of the mixture. The percentage of the dry silk or polyamide or nylon is found by difference. (iv) point 4 is replaced by the following: 4. TEST PROCEDURE Follow the procedure described in the general instructions and proceed as follows: To the specimen contained in a glass-stoppered conical flask of at least 200 ml capacity, add 100 ml of 75 % m/m sulphuric acid per gram of specimen and insert the stopper. Shake vigorously and stand for 30 minutes at room temperature. Shake again and stand for 30 minutes. Shake a last time and filter the contents of the flask through the weighed filter crucible. Wash any remaining fibres from the flask with the 75 % sulphuric acid reagent. Wash the residue on the crucible successively with 50 ml of the dilute sulphuric acid reagent, 50 ml water and 50 ml of the dilute ammonia solution. Each time allow the fibres to remain in contact with the liquid for about 10 minutes before applying suction. Finally rinse with water, leaving the fibres in contact with the water for about 30 minutes. Drain the crucible with suction, dry the crucible and residue, and cool and weigh them. In the case of binary mixtures of polyamide with polypropylene/polyamide bicomponent, after filtering fibres through the weighed filter crucible and before applying the described washing procedure, wash twice the residue on the filter crucible with 50 ml of 75 % sulphuric acid reagent each time.; (v) points 5 and 6 are replaced by the following: 5. CALCULATION AND EXPRESSION OF RESULTS Calculate the results as described in the general instructions. The value of "d" is 1,00, except for wool, for which "d" = 0,985, for polypropylene/polyamide bicomponent, for which "d" = 1,005 and for melamine, for which "d" = 1,01. 6. PRECISION On a homogeneous mixture of textile materials, the confidence limits of results obtained by this method are not greater than ± 1 for a confidence level of 95 %, except for binary mixtures of polyamide with polypropylene/polyamide bicomponent for which the confidence limits of results are not greater than ± 2.; (l) method No 14 is amended as follows: (i) the title is replaced by the following: CERTAIN FIBRES AND CERTAIN OTHER FIBRES (Method using concentrated sulphuric acid); (ii) point 1.2 is replaced by the following: 2. chlorofibres (27) based on homopolymers of vinyl chloride, whether after-chlorinated or not, polypropylene (37), elastolefin (46), melamine (47) and polypropylene/polyamide bicomponent (49). The modacrylics concerned are those which give a limpid solution when immersed in concentrated sulphuric acid (relative density 1,84 at 20 °C). This method can be used in place of methods No 8 and 9.; (iii) point 2 is replaced by the following: 2. PRINCIPLE The constituent other than the chlorofibre, polypropylene, elastolefin, melamine or polypropylene/polyamide bicomponent (i.e. the fibres mentioned in paragraph 1.1) is dissolved out from a known dry mass of the mixture with concentrated sulphuric acid (relative density 1,84 at 20 °C). The residue, consisting of the chlorofibre, polypropylene, elastolefin, melamine or polypropylene/polyamide bicomponent is collected, washed, dried and weighed; its mass, corrected if necessary, is expressed as a percentage of the dry mass of the mixture. The percentage of the second constituents is obtained by difference.; (iv) point 5 is replaced by the following: 5. CALCULATION AND EXPRESSION OF RESULTS Calculate the results as described in the general instructions. The value of "d" is 1,00, except for melamine and polypropylene/polyamide bicomponent, for which the value of "d" is 1,01.; (m) method No 16 is amended as follows: (i) the title is replaced by the following: MELAMINE AND CERTAIN OTHER FIBRES (Method using hot formic acid); (ii) point 1.2 is replaced by the following: 2. cotton (5), aramid (31) and polypropylene (37).; (3) in Annex IX, the following entry 49 is added: 49 Polypropylene/polyamide bicomponent 1,00. (1) Detailed list of fibres under each method.; (2) Wild silks, such as tussah silk, are not completely soluble in 75 % m/m sulphuric acid.;